       Case 1:20-cv-02658-CJN Document 23-2 Filed 09/26/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


TIKTOK, INC., BYTEDANCE LTD.,                      Case No. 20-cv-2658
              Plaintiffs,                          MOTION FOR LEAVE TO FILE
                                                   BRIEF OF AMICUS CURIAE
                    v.                             NETCHOICE
DONALD J. TRUMP, in his official capacity as
President of the United States; WILBUR L.
ROSS, JR., in his official capacity as Secretary
of Commerce; UNITED STATES
DEPARTMENT OF COMMERCE,

              Defendants.



                              [PROPOSED] ORDER

      Upon consideration of NetChoice’s Motion for Leave to file an Amicus Curiae

Brief, and there appearing good cause to grant such leave,

      IT IS HEREBY ORDERED that:

1. The Motion is GRANTED, and

2. The Amicus Curiae Brief submitted by NetChoice is deemed submitted and shall

be considered part of the record in this matter.



                                        _______________________________

                                        The Honorable Carl J. Nichols
                                        United States District Court

Dated: _____________, 2020




                                          1
